Citation Nr: 0105685	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-11 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1160 for 
loss of use of the right arm.

2.  Entitlement to service connection for lipomas, anterior 
chest and back, claimed as liposarcoma, as a result of 
exposure to herbicides.

(The issue of whether the veteran's request for waiver of 
repayment of an overpayment of VA compensation benefits was 
timely filed is the subject of a separate decision of the 
Board issued this date under docket number 99-11 692A.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The RO's March 1999 decision denied the veteran's claims for 
entitlement to compensation under 38 U.S.C. § 1160 for loss 
of use of the right arm, for entitlement to a temporary total 
rating for convalescence, and for entitlement to service 
connection for lipomas as a result of exposure to herbicides.  
The veteran subsequently perfected appeals for each of these 
issues.  In August 1999 the veteran's representative 
contacted the RO and indicated that the veteran had requested 
that these appeals be withdrawn.  However, the record does 
not show that the veteran has submitted a written request for 
withdrawal.  The regulation, 38 C.F.R. § 20.204, provides 
that a representative may not withdraw a substantive appeal 
without the express written consent of the appellant.  Since 
there has been no written request from the veteran to 
withdraw his substantive appeal concerning these claims, the 
claim for entitlement to compensation under 38 U.S.C. § 1160 
for loss of use of the right arm, and the claim for 
entitlement to service connection for lipomas as a result of 
exposure to herbicides are currently before the Board.  The 
Board notes that in a February 2000 rating action the veteran 
was granted a temporary total rating for convalescence based 
on the January 1991 left arm surgery at issue.  As such, this 
matter is now moot.  

The appeal for service connection for lipomas, claimed as 
liposarcoma, due to exposure to herbicides, is the subject of 
a Remand following the Order section of this decision.


FINDING OF FACT

Service connection for a right arm disability was established 
by a rating decision in February 2000.


CONCLUSION OF LAW

There remains no allegation of error of fact or law for 
appellate consideration with respect to the veteran's claim 
for 38 U.S.C.A. § 1160 benefits.  38 U.S.C.A. § 511(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision in June 1968, service connection was 
established for fracture of the left radius, with nerve and 
artery involvement, residuals of a gunshot wound of the left 
forearm, effective since the day following discharge from 
service.  By a rating action in March 1971, the veteran was 
awarded special monthly compensation based on loss of use of 
the left hand, effective from February 2, 1971.  

The veteran submitted a claim for additional compensation 
benefits based on loss of use of the right arm, pursuant to 
38 U.S.C.A. § 1160, in August 1998.  In pertinent part, 
38 U.S.C.A. § 1160 states that where a veteran has suffered 
the loss or loss of use of one hand as a result of service-
connected disability and the loss or loss of use of the other 
hand as a result of a non-service-connected disability, the 
Secretary shall assign and pay to the veteran the applicable 
rate of compensation under this chapter as if the combination 
of disabilities were the result of service-connected 
disability.  

As noted above, the RO denied the veteran's claim for 
benefits under § 1160 in March 1999 and the veteran completed 
a timely appeal.  However, by rating action in February 2000, 
the RO granted the veteran service connection for his right 
upper extremity disability, characterized as right ulnar 
fracture, status post internal fixation and bone grafting 
procedure (minor).  Since the pertinent part of 38 U.S.C.A. 
§ 1160 only applies in cases where there is a non-service-
connected loss or loss of use of a hand, and since the 
veteran's right upper extremity disability is now service-
connected, this law no longer has application to the veteran 
relative to bilateral upper extremity disability.  Hence, 
there remains no allegation of error of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1160 for loss 
of use of the right arm, and the appeal based thereon must be 
dismissed.


ORDER

The appeal for entitlement to compensation under 38 U.S.C.A. 
§ 1160 for loss of use of the right arm is dismissed.


REMAND

The veteran claims that he is entitled to service connection 
for lipomas, anterior chest and back, claimed as liposarcoma, 
as a result of exposure to herbicides.  A statement of the 
case with respect to this appeal was issued in April 1999.  
Private medical records relevant to this claim and dated in 
September 1999 were received by the RO prior to certification 
of the veteran's appeal to the Board.  The record does not 
indicate that the RO has considered this evidence prior to 
certification of the appeal to the Board.  Review of this 
relevant medical evidence, and issuance of a supplemental 
statement of the case as appropriate, is required prior to 
review of this claim by the Board.

The Board notes that on his April 1999 substantive appeal the 
veteran requested a hearing before a hearing officer at the 
RO.  The veteran was provided such a hearing in July 1999.  
At this hearing the issue of service connection for lipomas 
was not discussed.  The veteran should be asked whether he 
wishes another RO hearing in order to provide testimony on 
this issue.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
veteran's claim for entitlement to service connection for 
lipomas, anterior chest and back, claimed as liposarcoma, as 
a result of exposure to herbicides, is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO should write to the veteran 
and ask him if he wishes to be scheduled 
for a personal hearing at the RO to 
provide testimony for his claim for 
entitlement to service connection for 
lipomas, anterior chest and back, claimed 
as liposarcoma, as a result of exposure 
to herbicides.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed for the 
issue that has been Remanded by the 
Board.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  When the foregoing action is 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for lipomas, anterior 
chest and back, claimed as liposarcoma, 
as a result of exposure to herbicides.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
including reflecting RO consideration of 
all pertinent evidence received since 
issuance of the April 1999 statement of 
the case, and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action is 
required of the appellant until he receives further notice.  
By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



